DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
obtaining a first offset displacement between a plurality of second mark points on the mask component and a plurality of first mark points on the mask body; 
obtaining a second offset displacement between a plurality of third mark points on a substrate and the plurality of second mark points on the mask component, wherein the plurality of third mark points are formed by the plurality of second mark points on the substrate when a film is evaporated on the substrate with the mask component; 
determining an actual offset displacement between an actual forming position and a preset forming position of the film, according to the first offset displacement and the second offset displacement.
in claim 8:
a first offset displacement obtainer, configured to obtain a first offset displacement between a plurality of second mark points on the mask component and a plurality of first mark points on the mask body; 

an actual offset displacement determiner, configured to determine an actual offset displacement between an actual forming position and a preset forming position of the film, according to the first offset displacement and the second offset displacement.

The closest relevant prior art references such as US 20140353598, US 11088326 teach obtaining an offset displacement of a mask and modifying the forming position, but do not teach:
“obtaining a second offset displacement between a plurality of third mark points on a substrate and the plurality of second mark points on the mask component, wherein the plurality of third mark points are formed by the plurality of second mark points on the substrate when a film is evaporated on the substrate with the mask component; 
determining an actual offset displacement between an actual forming position and a preset forming position of the film, according to the first offset displacement and the second offset displacement.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826